Citation Nr: 0108230	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  00-01 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to a total disability evaluation for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law



ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1986 to April 
1993.  This appeal arises before the Board of Veterans' 
Appeals (Board) from a rating decision of the St. Petersburg, 
Florida Department of Veterans Affairs (VA) Regional Office 
(RO).


REMAND

After review of the record, the Board concludes that further 
development is required before the completion of appellate 
action.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5100 et. seq.).

First, the Board notes that the veteran's representative 
clearly attempted to submit a timely notice of disagreement 
to two other issues, which were the subject of the May 1999 
rating decision in which entitlement to TDIU was denied.  In 
addition to referring to entitlement to TDIU, the May 1999 
notice of disagreement plainly also referred to other items 
of the rating decision:  (1) entitlement to an increased 
evaluation for status post anterior cruciate ligament 
reconstruction, right knee, and (2) entitlement to an 
increased evaluation for primary glaucoma.  The RO proposed 
reductions in those evaluations, and gave notice.  To this 
notice disagreement was filed.  A handwritten note on the 
face of the notice of disagreement indicates that the notice 
of disagreement was accepted only with regard to the claim 
for entitlement of TDIU.  The note further explains that the 
notice of disagreement concerning the issues of increased 
evaluations for the right knee disability and glaucoma cannot 
be accepted because the May 1999 rating decision merely 
proposed reductions for these evaluations.  Thus, the note 
indicates, the veteran or his representative could only file 
a notice of disagreement as to these issues after the 
reductions had been effectuated, and a rating decision to 
that effect had been promulgated.  Yet, the Board can nowhere 
find evidence in the claims file that notice of this 
determination was given to either the veteran or his 
representative.

Subsequently, in a substantive appeal, there is indication 
that the veteran wanted to appeal the ratings assigned to the 
service connected disorders.  Again, it does not appear that 
this serves as a notice of disagreement as it was apparently 
mailed prior to the final reduction action.  Shortly after 
that action, the case was sent to the Board.  It is unclear 
whether, during the time the case was at the Board there has 
been a notice of disagreement formally filed at the RO.  
There is, however, clearly an intent in the file to disagree 
with the reductions.  The Board concludes that proper notice 
must be provided, and the record must be clarified as to 
whether the appellant wants to appeal those claims.

The determination of the adequacy of a notice of disagreement 
is an appealable issue.  38 C.F.R. § 19.28 (2000).  
Therefore, the Board finds that a remand is necessary to 
provide notice to the veteran and his representative of the 
RO's determination that the May 1999 notice of disagreement 
was inadequate as to the issues of the evaluations assigned 
his service-connected right knee disability and his glaucoma.  
38 C.F.R. § 3.103(b) (2000).  

Second, concerning the issue of entitlement to TDIU, the 
Board notes that this is dependent, in part, upon the 
evaluations assigned the service-connected disabilities.  
Hence, this issue must wait further determination as to 
whether or not the issues concerning the evaluations assigned 
the service-connected right knee disability and glaucoma are 
in an appeal status.  Parker v. Brown, 7 Vet. App. 116 (1994) 
(finding that a claim is intertwined only if the RO would 
have to reexamine the merits of any denied claim which is 
pending on appeal before the Board); Babchak v. Principi, 3 
Vet. App. 466 (finding the appellant's total rating claim 
inextricably intertwined with the subsequent claim for an 
increased rating); Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).

Finally, the Board observes there was a significant change in 
the law during the pendency of this appeal.  Specifically, 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), among other things, redefined the 
obligations of the Department of Veterans Affairs (VA) with 
respect to the duty to assist.  Due to this change in the 
law, a remand is required in this case for compliance with 
the notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096-2100 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

The veteran is advised that while the case is on remand 
status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
In addition, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.

Accordingly, this case is REMANDED for the following:

1.  The RO should provide notice to the 
veteran and his representative of its 
determination that the May 1999 notice of 
disagreement is inadequate as to those 
issues concerning the evaluations 
assigned the service connected right knee 
disability and glaucoma-phrased by the 
veteran as entitlement to increased 
evaluations for these disabilities, and 
identified by the RO as proposed 
reductions in the evaluations assigned 
these disabilities.  The RO should 
further provide the reasons and bases for 
its decision, as well as a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  The RO should allow the veteran 
and his representative an appropriate 
period of time to respond.  

2.  In the alternative, the RO should 
issue a statement of the case on the 
issue of entitlement to higher 
evaluations for the service-connected 
right knee disability and glaucoma, to 
include the propriety of the May 1999 
reductions.  That document should set 
forth the reasons and bases for the 
action undertaken.  The veteran and his 
representative should further be informed 
that the appeal will be returned to the 
Board following the issuance of the 
statement of the case only if it is 
perfected by filing of a timely 
substantive appeal.  In re Fee Agreement 
of Cox, 10 Vet. App. 361, 374 (1997); 
Smallwood v. Brown, 10 Vet. App. 93, 97 
(1997); Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996).

3.  Following any and all action in items 
(1) and/or (2), the RO should perform any 
further action or development required as 
a result of the veteran's response or 
that of his representative concerning the 
issue of entitlement to TDIU.  All 
indicated development should be 
performed.  Where attempts to obtain 
records are unsuccessful, the RO should 
document these attempts and make such 
documentation part of the claims file.  
The veteran and his representative should 
be informed of such negative results.  
38 C.F.R. § 3.159 (2000).

4.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

5.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of directive is 
neither optional nor discretionary).

6.  Thereafter, the matter should be 
readjudicated by the RO.  If the 
benefit(s) sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until he is so 
informed.  The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




